Citation Nr: 0918648	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including due to residuals of a total left knee replacement 
(left knee disability).

2.  Entitlement to service connection for type II diabetes 
mellitus, including as due to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active duty from September 1968 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in November 2008 but, in a September 2008 
signed statement, he withdrew his hearing request.  As such, 
the Board believes all due process requirements were met with 
regard to his hearing request.

In an unappealed February 2001 rating decision, the RO denied 
entitlement to service connection for back pain and sciatica 
on the left from degenerative lumbar disc disease (claimed as 
a left hip condition), due to a service-connected left ankle 
disability.  

In March 2004, the Veteran submitted a claim for service 
connection for L5 spondylolysis including due to his left 
knee replacement.  In the August 2004 rating action, the RO 
characterized the Veteran's claim as entitlement to service 
connection for back pain and left leg sciatica from 
degenerative lumbar disc disease.  The RO reopened this 
claim, and reviewed it on a de novo basis.

Where a prior claim for service connection has been denied, 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008) (to the effect that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed diease or injury; and 
the two claims must be considered independently). In view of 
Boggs, the Board will consider the Veteran's claim for 
service connection for a back disorder on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disorder and 
diabetes mellitus, including due to a left knee disability.  
In a January 2000 rating decision service connection was 
granted for degenerative arthritis of the left ankle.  In 
February 2001, service connection was granted for 
degenerative arthritis of the medial compartment of the left 
knee.  In June 2003, service connection was granted for left 
knee instability.  Finally, in a December 2003 rating 
decision, the Veteran's left knee disabilities were rated as 
residuals of a total left knee replacement.
 
To establish entitlement to service connection for a 
disability on a secondary basis, there must be evidence 
sufficent to show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service- connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1997).  When aggravation of a nonservice- 
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id; 38 C.F.R. § 3.310(b) (2008).

VA medical records reflect that, in September 2003, the 
Veteran underwent a left knee total replacement.

An October 2003 VA outpatient record reflects the Veteran's 
complaint of low back pain for two weeks.  He denied any 
trauma or history of back pain.  It was noted x-rays revealed 
a left L5 pars interarticularis fracture, a suggestion of a 
right L5 pars interarticularis fracture, and associated Grade 
I spondylolisthesis involving L5 on S1.  The clinical 
impression was low back pain-pars defect.  Left sacroiliitis 
that was thought the source of the back pain, possibly due to 
compensating for the left knee disorder.

In a January 29, 2004 VA outpatient record, the Veteran's 
treating primary care physician said that the Veteran's back 
pain "is directly related to his left knee status post total 
knee replacement and it has been an issue since his total 
knee replacement".   

The impression following February 2004 VA lumbar x-rays was 
spondylolysis of the L5 vertebra without evidence of 
spondylolisthesis.

A May 2004 VA spine examination evaluated the appellant, and 
the examiner opined that the Veteran was not be a candidate 
for any surgical intervention.  The VA examiner concluded 
that the Veteran had pars defect that would not have been 
caused by his knee pathology.  The examiner said that the 
Veteran's pars defect resulted in his current back disorder 
and spondylolisthesis.  In the VA examiner 's opinion, it was 
not at all likely that the Veteran's back disorder was 
associated with, or caused by or aggravated by his knee 
condition, and it was unrelated to military service.

However, in an October 31, 2005 VA outpatient record, the 
Veteran's treating physician again stated that she believed 
that the Veteran has "chronic low back pain related to his 
compensation on his left knee."  This VA physician noted the 
Veteran's service-connected left knee disability and ankle 
problem and said "I do believe that his back pain is 
definitely related to that as well".  

November 2006 private hospital records indicate that the 
Veteran underwent an anterior lumbar and body fusion at L5-
S1, for Grade 1 L5-S1 isthmic spondylolisthesis.  While the 
operative report of this procedure is of record, office 
records from the Veteran's surgeon, John C. France, M.D., 
Chief of the Section of Spinal Surgery, West Virginia 
University, Department of Orthopaedics, are not and should be 
obtained prior to Board consideration of this claim.

The Board is also of the opinion that the Veteran should be 
afforded a new VA examination to determine the etiology of 
any back disorder found to be present.

The Veteran also seeks service connection for diabetes 
mellitus, including as due to his left knee disability.  In 
July 2004, a VA examiner opined that the Veteran's diabetes 
was not caused by or a result of the (left) knee injury.  In 
the August 2004 rating decision on appeal, the RO indicated 
that this examiner was an endocrinologist.  There is, 
however, no evidence of record showing that to be the 
examining physician's medical specialty.  Hence, the RO 
should obtain a copy of the July 2004 physician's curriculum 
vitae and associate it with the claims files.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment for the period from December 
2007 to the present, and any additional 
private records identified by him.  If 
any records are unavailable, the Veteran 
and his representative should be so 
advised in writing.

2.  The RO/AMC should obtain the 
necessary medical release from the 
Veteran and request all records regarding 
his November 2006 back surgery, to 
include pre-operative office records, 
from John C. France, M.D., Chief, Section 
of Spinal Surgery, West Virginia 
University, Department of Orthopaedics.  

3.  The RO/AMC should obtain a copy of 
the curriculum vitae of the VA physician 
who conducted the Veteran's July 20, 2004 
examination for diabetes mellitus and 
associate it with the claims file. 

4.  Thereafter, the Veteran should be 
scheduled for a VA examination to be 
performed by an orthopedist who has not 
previously treated or examined the 
Veteran to determine the etiology of any 
low back disorder.  The claims folders 
must be available to the examiner prior 
to entry of any opinions.  A complete 
history of the claimed disorder should be 
obtained from the Veteran.  All indicated 
tests and studies should be completed and 
all clinical findings reported in detail.  
Based on a through review of the claims 
folders, and the examination findings, 
the examiner should provide an opinion 
that addresses the following.

Identify the nature of any current 
back disorder.  If a low back 
disorder is diagnosed, the 
orthopedist is to opine whether it 
is at least as likely as not, that 
is, is there a 50/50 chance, that 
the currently diagnosed back 
disorder began in-service.  If not, 
the orthopedist is to opine, with 
supporting analysis, whether it is 
at least as likely as not that any 
current low back disorder was caused 
by or is aggravated by residuals of 
a total left knee replacement, 
residuals of a left ankle injury, or 
the combination of these disorders.  
The degree of any low back 
disability that would not be present 
but for the service-connected 
residuals of total left knee 
replacement/left ankle disorder must 
be identified.

In rendering an opinion, the 
examiner is to reconcile the 
opinions rendered by the VA examiner 
in May 2004; and by the Veteran's VA 
treating physician on January 29, 
2004 and October 31, 2005.  

A complete rationale must be 
provided for each and every opinion 
offered.

NOTE: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.

After undertaking any other development 
deemed appropriate, the RO/AMC must 
readjudicate the issues on appeal.  If 
the benefits sought are not granted, the 
appellant and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

